           Case 1:17-cr-00118-DLH Document 476 Filed 11/25/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
                 Plaintiff,                  )       ORDER GRANTING MOTION TO
                                             )       RECONSIDER DETENTION ORDER
                                             )
          vs.                                )
                                             )
Kristen Rose Valencia,                       )       Case No. 1:17-cr-118 and 1:17-cr-166
                                             )
                 Defendant.                  )

          Before the Court is Defendant’s Motion to Reconsider Detention Order (Doc. No. 475 in

Case No. 1:17-cr-118 and Doc. No. 334 in Case No. 1:17-cr-166). Defendant was ordered

detained pending her revocation hearing after a detention hearing on November 19, 2020, in

which the United States opposed her release. See Doc. Nos. 471 in 1:17-cr-118, and 331 in 1:17-

cr-166.

          Defendant requests to be released to her mother’s home in Spearfish, South Dakota,

where she could reside with her newborn son. There, she plans to participate in outpatient

treatment at the Native Healing Program with her mother’s support. Defendant states that she

will comply fully with all release conditions. With her motion, Defendant includes a letter from

her mother giving further details as to the release plan and a letter from Native Healing Program.

          The Court has been advised there may yet be some opposition to the instant request due

to defendant’s substance abuse and past failures to complete treatment. While cognizant of these

concerns, the Court finds that the location of the proposed release, many miles distant from

Defendant’s former community, as well as the presence of strong family support, mitigate the

risks of community danger or flight risk. As such, the Court GRANTS the motion (Doc. No.

475; Doc. No. 334) and ORDERS that Defendant be released no earlier than 7:00 P.M. this
        Case 1:17-cr-00118-DLH Document 476 Filed 11/25/20 Page 2 of 2




evening, November 25, 2020, to her mother, Vida Dogskin, for immediate transport to Ms.

Dogskin’s residence in Spearfish, SD.

       While on release, Defendant must comply with the following conditions:

       (1)    Defendant shall reside with Vida Dogskin and not change this residence without

              the approval of the United States Probation Office.

       (2)    Defendant shall abide by all previously-imposed conditions of release. See Doc.

              No. 437 in Case No. 1:17-cr-118; Doc. No. 307 in Case. No. 1:17-cr-166.

       (3)    Within seven days of release, Defendant shall begin treatment in the Ogala Sioux

              Tribe’s Native Healing Program.

       IT IS SO ORDERED.

       Dated this 25th day of November, 2020.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
